Title: From Benjamin Franklin to Jonathan Williams, 21 April 1764
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Kinsman
Philada. April 21. 1764
I have received yours of the 12th Inst. As to the Mistake I mention’d, I find on Revisal that it was not in your Account but in my Eyes, which mistook one Figure for another.
I wrote to you from Burlington that I should pay your Order in favour of Robinson as soon as I return’d to Town, which I accordingly did. The Sum £47 15s. 4d.

I should be glad to know what Sum your Government has paid for the Bounty on Wheat last Year, if you can get at it easily.
It grieves me that the Glasses are not yet come for the Armonica. How does Cousin Josiah go on with his Spinnet? But I make no doubt he improves very fast.
We all join in Love to you and all yours. I am Your affectionate Uncle
B Franklin
 
Addressed: To / Mr Jonathan Williams / Mercht / Boston / Free / B Franklin
Endorsed: April 21 1764 F Franklins letter
